Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on April 6, 2022 has been entered.
Reasons for Allowance
1.	Claims 1, 4-14 and 16-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: in the context of the specification (see Pub. No. US 20210088137 (Pub.’137) of this application) and the drawings, representative claim 1 is allowed due to, inter alia, the following limitations.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01.
	an unlock component (34, FIG. 5, Pub.’137 ¶ 62) incorporated into said housing (12, 14) in communication with said handle (18) and, upon actuating said unlock component (34), allowing manual manipulation of said handle (18) and cam (16, Pub.’137 ¶ 60) to shift the vehicle between Park and Neutral positions; and

said unlock component (34) further including a combination rotational lock component (32) incorporated into a first (12) of said housing portions (12, 14) and defining an end splined interface (70, FIGS. 18-20, Pub.’137 ¶¶ 69 and 75-76) with an opposing and rearwardly positioned slider (34, Pub.’137 ¶ 62), a first spring (36) located behind said slider (34) for counter-biasing said slider (34) in a direction towards said lock component (32). (Reference characters, Pub.’137 paragraphs, figures and emphases added)

Similarly, the broadest claim 18 is allowed due to the following limitations:
a closed profile (20, FIGS. 6 and 30, Pub.’137 ¶ 61) exhibited on a surface of said cam (16) and within which is received a projecting portion (22, FIGS. 5 and 16, Pub.’137 ¶ 61) of a cam follower guide component (24, FIG. 5, Pub.’137 ¶ 61) mounted within a linear slot (26, FIG. 5) configured in a surface of said housing (12, 14) overlaying said closed profile (20).  (Reference characters, Pub.’137 paragraphs, figures and emphases added)
	The closest prior art Jung (US 20090151501) teaches the invention substantially as claimed.  See p. 4 et seq. of prior office Action on March 25, 2022.  However, Jung does not teach or suggest, inter alia, the limitations “a first spring located behind said slider for counter-biasing said slider in a direction towards said lock component” in claim 1 or  “a linear slot configured in a surface of said housing overlaying said closed profile” in claim 18.   
None of the cited references, either alone or in combination, teaches or suggests all of the functional and structural limitations required in claims 1, 10 and 18.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Lee et al. (US 20170009800) teaches a handle (200), a housing (100), and a cable (300).  Ibid. claims 1-7; and
b.	Blucher et al. (WO 2021094347A1) teaches a control cam (20).  However, Blucher’s publication date (May 20, 2021) is after the effective filing date (September 23, 2019) of this application.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656